Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election Requirement
This application contains claims directed to the following patentably distinct species:
Species 1 – A method for processing an update request directed to table segment implemented in an append-only storage, defined by Claims 1-7, as illustrated in Figure 14
Species 2 – A system for maintaining a persisted portion of the sorted key index, defined by Claims 8-13, as illustrated in Figure 18
Species 3 – A non-transitory machine readable medium for merging the lists of keys into a merged list of keys, defined by Claims 14-20, as illustrated in Figure 19
The species are independent or distinct because each species comprises at least one unique element that is not overlapped with other species. For instances, Species 1 exclusively comprises serializing the group of updates and updating the tail portion of the table segment index and a sorted key index.  Species 2 exclusively comprises the operations such as inserting a key K in the tail portion and maintaining a persisted portion of sorted key index.  Species 3 exclusively comprises merging the first and second lists of keys into a merged list of keys and returning the merged list of keys in response to the request.    In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  since each species comprises at least one exclusive element (for instances, serializing and updating steps in Species 1, inserting key and maintaining persisted portion operations in Species 2, and merging lists of keys operation in Species 3), a separate search and additional examination burden will be required on each exclusive element when all sets of species are examined as a whole. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
A shorten statutory period for response to this action is set to expire 2 months from the mailing date of this communication.  Failure to respond within the period for response will cause the application to become abandoned.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	


/WILSON LEE/Primary Examiner, Art Unit 2152